UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7200



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL GILBERT, a/k/a Tracy, a/k/a Roy Smith,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-97-352, CA-00-638-3)


Submitted:   November 29, 2001            Decided:   December 6, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Gilbert, Appellant Pro Se. Stephen Wiley Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Gilbert appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).    We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.     See United States v. Gilbert, Nos. CR-97-352; CA-00-638-3

(E.D. Va. May 16, 2001).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




                                   2